CLARK, Circuit Judge,
dissenting:
The majority reaches its conclusion that Nash has no cause of action because it fails to comprehend the scope and reach of the Randolph-Sheppard Act. For example, in the opinion, p. 1492, the majority concludes, “The Secretary of Education has no authority to order another federal entity such as the Marines to take or terminate any action.” This overlooks the plain language in Section 107(b) of the Act which sets forth the authority of the Secretary to enforce the mandate by Congress that blind vendors have a vested priority in operating vending facilities on federal property.
Section 107(b) of the Act provides:
*1496(b) In authorizing the operation of vending facilities on Federal property, priority shall be given to blind persons licensed by a State agency as provided in this chapter; and the Secretary, through the Commissioner, shall, after consultation with the Administrator of General Services and other heads of departments, agencies, or instrumentalities of the United States in control of the maintenance, operation, and protection of Federal property, prescribe regulations designed to assure that—
(1) the priority under this subsection is given to such licensed blind persons (including assignment of vending machine income pursuant to section 107d-3 of this title to achieve and protect such priority), and
(2) wherever feasible, one or more vending facilities are established on all Federal property to the extent that any such facility or facilities would not adversely affect the interests of the United States.
Any limitation on the placement or operation of a vending facility based on a finding that such placement or operation would adversely affect the interest of the United States shall be fully justified in writing to the Secretary, who shall determine whether such limitation is justified. A determination made by the Secretary pursuant to this provision shall be binding on any department, agency, or instrumentality of the United States affected by such determination. The Secretary shall publish such determination, along with supporting documentation in the Federal Register.
20 U.S.C. § 107(b).1 In failing to understand that the Secretary of Education does have authority to require the Marines and other federal agencies to follow the law, the majority fails to understand the harm done to blind persons by inaction on the part of the state agency. In this case, the Georgia agency never notified the Secretary of Education that the Marine Corps depot in Albany was terminating a facility operated by the blind. The Secretary never had an opportunity to exercise its authority under Section 107(b) to prevent the Marines from terminating the operation of the vending facility.
Further, although the majority concedes that section 107d-l(a) provides the procedure by which Nash could seek relief from the state agency’s failure to complain under section 107d-l(b), they refuse to recognize a cause of action arising under section 107d-l(b) for compensatory damages against the state agency for failure of the agency to file a complaint on behalf of the aggrieved blind vendor. In so holding, the majority concludes that the Act "allows the State agency not to file a complaint even if the agency has determined that the Federal entity at issue has failed to comply with the Act.” Manuscript, at 1490.2 Such a conclusion, as one court has noted, leads to “the anomalous result that the blind vendors would have no recourse against federal agencies.” Committee of Blind Vendors v. District of Columbia, 736 F.Supp. 292, 314 (D.D.C.1990).
Finally, in concluding that the decision whether to complain on behalf of the blind vendor is completely committed to agency discretion, the majority emphasizes that section 107d-l(b), in establishing the dispute resolution process, uses the discretionary language “may” instead of “shall.” 20 U.S.C. § 107d-l(b) (“any ... licensing agency may file a complaint with the Secretary”). "Shall” generally connotes mandatory action when used in a statute, American Railroads v. Costle, 562 F.2d 1310, 1312 (D.C.Cir.1977), while “may” ordinarily is construed as permissive. Haig v. Agee, 453 U.S. 280, 294 n. 26, 101 S.Ct. 2766, 2775 n. 26, 69 L.Ed.2d 640 (1981). However, construction of the word “may” as discre*1497tionary “is by no means invariable, ... and can be defeated by indications of legislative intent to the contrary or by obvious inferences from the structure and purpose of the statute.” United States v. Rodgers, 461 U.S. 677, 706, 103 S.Ct. 2132, 2149, 76 L.Ed.2d 236 (1983) (citations omitted). As shall be pointed out in the following summary of the legislative intent and the Act itself, the purpose of the 1974 amendments was to insure an enforcement mechanism.
A. Legislative Intent.
Congress, in enacting the Randolph-Sheppard Act amendments intended to remove “obstacles to growth” which had prevented the program from developing “in the manner and spirit in which Congress intended at the time of its enactment.” Pub.L. No. 93-651, § 201(1), 89 Stat. 2-7 (1974). In establishing procedures “under which fair treatment of blind vendors” would be assured, Congress intended to “permit the Randolph-Sheppard program to flourish.” Id.
The Committee on Labor and Public Welfare, in its report accompanying the Randolph-Sheppard Amendments of 1974, recognized the need for more aggressive legislation to respond to the many obstacles facing the establishment of blind vending facilities on federal property. The Committee Report states:
The [General Services Administration’s] priorities puts [sic] cafeteria’s operations for the building employees ahead of blind vendor welfare. Commanders of Military Installations are singularly insensitive to the need to develop the program. The vast Defense establishment can report only 9 blind vendors at Air Force facilities, 17 on Army posts, and 16 at Navy bases. The parent Defense Department association at a major Federal space installation demanded that blind vendors give a portion of their income to the association — precisely the reverse of what should be taking place on Federal property. Employees at a west coast Federal building boycotted and threatened a blind vendor because he modestly increased prices on some of his items to meet inflating costs. It can be concluded from this and other evidence that there are widespread, major abuses of blind vendors and of the Randolph-Sheppard program. It is the firm resolve of the Committee that such abuses must cease.
Senate Comm, on Labor and Public Welfare, Randolph-Sheppard Act Amendments of 1974, S.Rep. No. 937, 93d Cong., 2d Sess. 10-11 (1974).
In responding to this problem, “[s]tate licensing agencies are urged to cooperate fully with the Secretary in implementing the law and regulations, and to actively seek out vending opportunities for blind licensees on all Federal property.” Id. at 14. The responsibility of the state licensing agencies in administering the program also was acknowledged by a representative of the National Council of State Agencies for the Blind at Senate hearings when amendments to the Randolph-Sheppard Act were introduced:
Is not the effective representation of the interests of blind licensees a basic and essential part of the ‘management services’ which have for so long been regarded as the responsibility of state licensing agencies?
Randolph-Sheppard Act for the Blind Amendments of 1973: Hearings on S. 2581 Before the Subcomm. on the Handicapped of the Senate Comm, on Labor and Public Welfare, 93d Cong., 1st Sess. 85 (1973) (Statement of Charles Hoehne, General Counsel, National Council of State Agencies for the Blind).
In subsequent hearings on the 1974 amendments, the advocacy function of state licensing agencies, as a means of remedying abuses by Federal entities, was further emphasized:
States were given a powerful weapon with the provision in the 1974 amendments for States to seek Federal level arbitration when they determine that Federal property-managing agencies are not acting in accordance with the Randolph-Sheppard Act. Thus far there has been one State agency arbitration, North Carolina, and the State agency won, pro*1498viding improved business opportunities for some persons in that State.
Yet, today, most of the States seem timid, or for some reason, reluctant, to exercise their new authority vis-a-vis Federal property-managing agencies. Oftentimes there is the feeling that a problem can best be solved by somebody in the Bureau for the Blind in Washington, or perhaps in an RSA regional office, but our experience is that these officials, already overburdened with diverse responsibilities, do not have at hand either the will or the specific mechanisms to deal with the problem.
Actually, the States in many ways are in a better position to serve as advocates for blind vendors, and must begin to assume the responsibility for doing so. We have had cases where States should have sought arbitration to secure vending machine income for blind vendors who are not receiving the specific portions of vending machine income to which they are entitled.
We have other instances where States have knuckled under when a Federal property-managing agency decided to put a contract for a cafeteria out to bid. The Georgia arbitration which I mentioned earlier is a very good case in point, since in large part the dispute which our blind vendor has with the Georgia licensing agency grows out of its inaction or capitulation when the Defense Department in Albany, Ga. decided to terminate its agreement with the licensing agency, putting a blind vendor out of a job, and awarding a contract to a private food service firm. This occurred in 1977, but this same Defense Department installation was pleased to claim high credit from you, Mr. Chairman, and others in 1973 when it boasted of its impressive initiatives to turn the cafeteria on the Marine base over to the blind vending program in the State.
In 1977, they took the cafeteria back, despite the fact that it had been successfully operated by the blind vendors on that base for 4 years. The cafeteria is now let to a private food service, something called the Dinner Bell.
Senator Randolph: What was the year the change was made?
Mr. Gashel: The original change was made in 1973, to give the cafeteria to the blind vending program, but then in 1977 they took it back.
We told Bob Humphreys, and we told the President, and nothing got done.
Senator Randolph: Why did not someone tell me?
Randolph-Sheppard Act for the Blind Amendments of 1974: Hearings Before the Subcomm. on the Handicapped of the Senate Comm, on Labor and Public Welfare, 96th Cong. 1st Sess. 26-27 (1979) (Statement of James Gashel, National Federation of the Blind, Chief of D.C. Office).
The refusal of the state licensing agency, in whom Congress vested sole responsibility for challenging the treatment of blind vendors by federal entities, to question the removal of Ms. Nash’s vending facility by the Marine Corps directly contravenes the purpose of the Act. I do not assert that whenever a blind vendor’s priority is limited, the agency must exercise its discretion to file a formal statutory complaint with the Secretary. But it must at the very least consult with the Secretary or his representatives about the adverse action taken by the federal agency. The very existence of the statutory scheme evidences congressional intent to protect the priority of the blind vendor through active agency representation in asserting the rights of the blind vendor before the Secretary. The procedural process established by Congress to protect the rights of blind vendors was that of the agency assisting the blind vendor by means of a process of protecting the priority granted by law to blind persons. Thus, having agreed to administer a con-gressionally created and funded program, it was incumbent upon the agency to formulate regulations governing policy and procedure and to employ those procedures to fulfill its function as advocate for the blind. This they did not do, and in so failing, the agency abused its discretion.
B. Purpose and Structure.
The provisions of the Randolph-Sheppard Act and regulations promulgated pur*1499suant to the Act demonstrate that Congress intended to provide blind persons with substantive priority over the non-blind to operate vending facilities in federal buildings, procedural due process, and equitable handling of complaints. Congress enacted the Act to provide “blind persons with remunerative employment,” to enlarge “the economic opportunities of the blind,” and to stimulate “the blind to greater efforts in striving to make themselves self-supporting_” 20 U.S.C. § 107(a). The Act, as amended, became effective December 7, 1974. Those amendments specifically were intended to encourage a more aggressive stance on the part of the state licensing agencies to establish priority for blind vendors on federal property and to ensure greater opportunities for the visually handicapped. See, e.g., Randolph-Sheppard Act Amendments of 1974, Pub.L. No. 93-651, § 201(1), 89 Stat. 2-7 (1974). (“The Congress finds ... after review of the operation of the blind vending stand program authorized under the Randolph-Sheppard Act of June 20, 1936, that the program has not developed, and has not been sustained, in the manner and spirit in which the Congress intended at the time of its enactment, and that, in fact, the growth of the program has been inhibited by a number of external forces.”).
In “ensuring the growth of the [blind vendor] program,” id., Congress established a procedural scheme designed to establish priority for blind vendors on federal property. The Secretary of Education is required to “prescribe regulations designed to assure” that priority is given to licensed blind persons and, “wherever feasible, to establish blind vending facilities on Federal property.” 20 U.S.C. § 107(b). The Act specifically requires that “[a]ny limitation on the placement or operation of a vending facility based on a finding that such placement or operation would adversely affect the interest of the United States shall be fully justified in writing to the Secretary, who shall determine whether such limitation is justified.” Id.
The Act requires the state licensing agency “to cooperate with the Secretary in carrying out the purpose of this chapter.” 20 U.S.C. § 107b(l). The role of the agency is as liaison between the blind licensee and the Secretary, keeping the Secretary informed regarding the maintenance and growth of the vending program at federal properties. Operations in the past had not been receptive to blind vending programs. See, Pub.L. No. 93-651, § 201, 89 Stat. 2-7 (1974). Additionally, Congressional findings accompanying amendments to the Act required that “at a minimum,” various action “must be taken” to insure the continued vitality and expansion of the Randolph-Sheppard program, id. § 201(3), including the development of “guidelines for the operation of the program by State licensing agencies” and the establishment of “administrative and judicial procedures under which fair treatment of blind vendors, State licensing agencies, and the Federal Government is assured.” Id. § 201(3)(B), (E). Also, in accepting the designation of licensing agency, the agency agreed “to issue such regulations, consistent with the provisions of this chapter, as may be necessary for the operation of this program.” 20 U.S.C. § 107b(5). Finally, section 107d-1(b) authorizes the state licensing agency to file a complaint with the Secretary if the federal entity fails or refuses to comply with the Act.
C. Abuse of Discretion by State Licensing Agency.
Virtually no action required under the Act to protect the rights of blind vendors occurred in Ms. Nash’s case. Although the Act explicitly requires the state licensing agency to issue regulations necessary for the operation of the blind vending program, 20 U.S.C. § 107b(5), the agency, as the majority acknowledges, “has promulgated no such rules.” Majority, at 1489 n. 19. See also 34 C.F.R. § 395.4 (requiring the agency to “promulgate rules and regulations”). Because the agency failed to promulgate regulations, the majority concludes, “[w]e cannot look to them as a source of standards governing the agency’s exercise of discretion.” Majority, at 1489 n. 19. Surely an agency, by refusing to adopt standards defining the scope of their *1500delegated power, as required by Congress, cannot then be permitted to argue that their discretion is completely unbounded.3
To ensure that agency administrators observe “prescribed standards and make adjudications on the basis of merit,” this court has recognized the need “to require adherence to the standards of due process.” Hornsby v. Allen, 326 F.2d 605, 610 (5th Cir.1964). “[Ajbsolute and uncontrolled discretion invites abuse,” id., which in Ms. Nash’s case began with the failure of the agency to promulgate standards governing exercise of its authority and ended with the failure of the agency to exercise its authority.
No written justification was made to the Secretary by the Marine Corps when it decided to terminate Ms. Nash’s license.4 Nor did the state agency ever request the Secretary to make a determination or to convene an arbitration panel concerning the actions of the Corps under the vending program. Absent intervention by the state licensing agency, the Secretary had no way of knowing the Marines were not complying with the Act.
The statutory scheme as established by Congress under the Randolph-Sheppard Act relies on the state licensing agencies to serve as an active and responsive representative and advocate of the blind licensee in enforcing the purpose and requirements of the Act. It is against this backdrop, requiring interaction between the agency and the Secretary, promulgation of regulations establishing agency standards for protection of blind vendor priority, and agency monitoring of the continued vitality and expansion of blind vendor facilities on federal property that section 107d-l(b) authorizes the state licensing agency, upon determining that the federal entity has failed to comply with the requirements of the Act, to file a complaint with the Secretary. In Ms. Nash’s case, however, as the arbitration panel determined, the only reason the state agency gave for terminating Ms. Nash’s permit to operate her vending stand in Building 2200 “was to make a contract package more attractive to an outside bidder.” Nash v. Georgia Dept. of Human Resources, Case No. R-S/78-1, Arbitration Award, at 45 (Warns, Arb.) (Findings). Neither negotiations with the Marine Corps, requests for assistance from the Secretary, “nor moving forward in any other positive way was undertaken, and in violation of the Randolph-Sheppard Act, the vending stand was allowed to be removed by default.” Id:
Specifically, section 107d-l(b) provides that “[wjhenever any State licensing agency determines” that a federal agency has not complied with the Act, it may, in the exercise of its discretion, file a complaint against the federal agency. The section presupposes a process of “determination” by the state licensing agency when the agency exercises its discretion not to file a complaint on the blind licensee’s behalf.5 *1501It is the blind vendor’s right, pursuant to the protection provided her by the Randolph-Sheppard Act, to require her designated representative, the state licensing agency, to engage in a determinative process incident to the decision whether or not to file a complaint against the federal agency. Failure to actively inquire into the actions of the Marine Corps and to investigate the basis for Ms. Nash’s complaint was a dereliction of the agency’s duty under the Act and is reviewable by this court.
D. Arbitration Panel Review of Agency’s Exercise of Discretion.
The majority’s long discussion of the grievance procedure is unnecessary. In the second sentence of the opinion the majority states: “The district court below interpreted the statute to provide a blind vendor with an action for damages against a State licensing agency based on that agency’s failure to complain when a Federal entity closed a vending stand located on property under its control.” As I have demonstrated the statutory scheme obligates the state agency to complain when federal agencies wrongfully prevent blind persons from operating vending facilities on government property. The district court awarded damages to Ms. Nash for failure of the state to act. The state accepted federal funds, obligated itself to take a course of action in behalf of the blind persons it represented, and then failed to do so in Ms. Nash’s case. The district court was correct in affirming the arbitration panel’s award of damages.
The long hypothetical drawn by the majority with respect to how the arbitration panels interact has no relationship to the issue of the state’s breach of its duty.
CONCLUSION
The majority errs when it ignores the substantive rights accruing to blind persons under the Randolph-Sheppard Act. That law vests in blind persons a priority over all others with respect to the operation of vending stands in federal buildings. The majority then fails to understand the absolute authority of the Secretary of Education to require federal agencies to adhere to the law. Lastly, the majority fails to understand that a state which agrees under the statute to undertake a program in behalf of the blind with federal funds has an obligation to represent the blind persons’ interests when a federal agency wrongfully terminates a vending program. The district court should be affirmed.

. The emphasized language was not in either the 1936 or 1954 Acts.


. Interestingly, even the state licensing agency believed that its decision not to file a complaint on the blind vendor’s behalf was actionable in a section 107d-l(a) proceeding and subject to review by the district court. The agency hearing officer simply concluded, in his final administrative decision, that the Georgia Department of Natural Resources did not abuse its discretion in failing to complain on Ms. Nash’s behalf.


. See Morton v. Ruiz, 415 U.S. 199, 231-32, 94 S.Ct. 1055, 1072-73, 39 L.Ed.2d 270 (1974) ("The power of an administrative agency to administer a congressionally created and funded program necessarily requires the formulation of policy and the making of rules to fill any gap left, implicitly or explicitly, by Congress.... This agency power to make rules that affect substantial individual rights and obligations carries with it the responsibility not only to remain consistent with the governing legislation, ... but also to employ procedures that conform to the law.”); White v. Roughton, 530 F.2d 750, 753-54 (7th Cir.1976) ("Defendant Roughton as administrator of the general assistance program has the responsibility to administer the program to ensure the fair and consistent application of eligibility requirements. Fair and consistent application of such requirements requires that Roughton establish written standards and regulations.... [Defendant Rough-ton admitted that he and his staff determine eligibility based upon their own unwritten personal standards. Such procedure, vesting virtually unfettered discretion in Roughton and his staff, is clearly violative of due process.”)


. The district court correctly notes that "[i]t is undisputed that the Marine Corps did not follow the procedure outlined in section 107(b)....” Georgia Dept. of Human Resources v. Bell, 528 F.Supp. 17, 23 (N.D.Ga.1981).


. The responsibility of the licensing agency is analogous to that of the Secretary in convening an arbitration panel. As the Senate Committee recognized, "it is expected that the Secretary will refuse to convene an arbitration panel if, in his reasoned and documented opinion, a complaint is specious or has been brought solely for the purpose of harassment." Senate Comm, on *1501Labor and Public Welfare, Randolph-Sheppard Act Amendments of 1974, S.Rep. No. 937, 93d Cong., 2d Sess. 20 (1974) (emphasis added). The same procedure and consideration should be required of the state licensing agency.